Lively, Judge:
This case involves damages claimed by plaintiff from defendant railway for negligently killing his cows on its railway tracks. Verdict and judgment was for plaintiff for the sum of $310.00, July 13, 1920, in the Court of Common Pleas of Kanawha County. Application for writ of error was *150duly made to the Circuit Court of Kanawha County, but the printed record does not disclose what action was taken thereon hy the judge. By inspection of the original petition we find an endorsement on the back thereof: “Writ refused.. A. P. H.. 7/16/21.”
No order of record appears to have been made by the circuit court in disposing of this petition; and for reasons stated in the opinion in Blumberg, Admr. v. Snyder, this day handed down, we are of opinion that this writ of error has been improvidently awarded, and it will he dismissed for that reason.

Writ of error dismissed.